                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

DERRYL WATSON,

      Plaintiff,
                                                      Civil Case No. 16-13770
v.                                                    Honorable Linda V. Parker

CHARLES JAMSEN, ET AL.,

     Defendants.
_____________________________/

  OPINION AND ORDER (1) SUSTAINING PLAINTIFF’S OBJECTION
[ECF NO. 95]; (2) REJECTING MAGISTRATE JUDGE’S AUGUST 9, 2019
 REPORT AND RECOMMENDATION [ECF NO. 92]; AND (3) DENYING
 DEFENDANTS’ MOTION FOR SUMMARY JUDGMENT [ECF NO. 79]

      This is a prisoner civil rights action brought by Plaintiff Derryl Watson, a

Michigan Department of Corrections’ (“MDOC”) inmate, against Defendants Dr.

Charles Jamsen and Physician Assistant Mary Boayue, who provided medical care

to Plaintiff following reconstructive surgery to fix deformities in his left foot.

Upon discharge, Plaintiff’s surgeon detailed an eight-part treatment plan for

Plaintiff’s surgical wounds—a plan the record shows was not followed. Plaintiff

alleges deliberate indifference to his serious medical needs in violation of the

Eighth Amendment under 42 U.S.C. § 1983. (Compl., ECF No. 1.) Defendants

argue that their actions and inactions show no more than negligence, which does

not meet the more demanding standard of deliberate indifference.
      The matter has been assigned to Magistrate Judge R. Steven Whalen for all

pretrial proceedings, including a hearing and determination of all non-dispositive

matters pursuant to 28 U.S.C. § 636(b)(1)(A) and/or a report and recommendation

(R&R) on all dispositive matters pursuant to 28 U.S.C. § 636(b)(1)(B). Before the

Court is an R&R filed by Judge Whalen, which recommends that Defendants’

motion for summary judgment be granted. (ECF Nos. 79, 92.) Plaintiff filed an

objection to the R&R on September 11, 2019. (ECF No. 95.) Defendants

responded to the objection on September 23, 2019. (ECF No. 96.)

      For the reasons stated below, the Court (i) sustains Plaintiff’s objection; (ii)

rejects the R&R; and (iii) denies Defendants’ motion for summary judgment.

                                 BACKGROUND

      On March 10, 2016, the MDOC transferred Plaintiff to G. Robert Cotton

Correctional Facility (“JCF”) to see a podiatrist in Jackson County. (Defs.’ Mot.,

ECF No. 79 at Pg. ID 538.) On March 18, MDOC transported Plaintiff to Duane

Waters Hospital, where Plaintiff and Dr. Matthew Page, the podiatrist, agreed that

Plaintiff would undergo surgery to fix his deformed foot. (Id. at 538-39.) In the

“Plan” section of a “Consultation Note,” Dr. Page wrote, among other things, that

Plaintiff will use “crutches for approximately two weeks,” “a boot . . . for an

additional four weeks,” and “[a]dvised two months for fairly complete recovery.”

                                          2
(Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 586.) Defendant Boayue electronically

signed this Consultation Note on the same day. (Id.)

      On April 19, Dr. Page performed reconstructive foot surgery on Plaintiff and

bandaged Plaintiff’s wounds. (Defs.’ Mot., ECF No. 79 at Pg. ID 539). In an

“Authorization Letter” drafted at 2:27 PM on that day, Dr. Page outlined a

treatment plan that included (i) JCF “[changing] dressing in 3 days”; (ii) “Norco,”

a type of pain medication; (iii) crutches; (iv) a boot; (v) “keep[ing] [the wounds]

dry [in] shower[s]”; (vi) “ice detail”; (vii) “extra pillows”; and (viii) “2 week[s] for

suture removal.” (Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 614.) In “Discharge

Instructions” drafted three minutes later, at 2:30 PM, Dr. Page repeated much of

the same instruction included in the Authorization Letter but also checked boxes

labeled “[d]o not remove outer dressing until follow-up appointment” and “[c]all

the office to schedule or confirm your follow-up appointment date and time.” (Id.

at 604.)

      The Discharge Instructions also listed information about when surgery

patients should call their doctor, including if (i) “you have bright red bleeding or

develop bleeding that concerns you”; (ii) “you develop signs of infection,” such as

“[r]edness and or warmth on your incision” or “[s]welling at the incision site”; or

(iii) “your pain is not relieved or controlled.” (Id. at 605.)

                                           3
      Upon Plaintiff’s return to JCF later that day, Defendant Boayue updated

Plaintiff’s chart, noting in the “Additional Comments” section under “History of

Present Illness” four out of eight of Dr. Page’s instructions, including Norco, an ice

detail, crutches, and a pillow. (Id. at 610-11.)

        At that time, Defendant Boayue ordered the pain medication and the

request was approved the same day. (Id. at 612-13.) However, Plaintiff’s medical

records do not show that Defendant Boayue ordered an ice detail, crutches,

pillows, or any other item included in Dr. Page’s April 19 Authorization Letter.1

      On the next day, April 20, Defendant Jamsen—a doctor and medical

provider (“MP”) for JCF inmates—signed, dated, and timestamped the “Reviewed

By” section of Dr. Page’s Authorization Letter. (Id. at 614.) Defendant Jamsen

requested a “[p]odiatry surgery follow up,” noting that “Dr. Page requests 2 week

f/u for suture removal.” (Id. at 615.) Though the request was approved on April

22, (Id. at 617-18), Plaintiff’s medical records do not show that any JCF medical

personnel in fact scheduled a follow-up appointment at or around this time.



1
 As discussed below, on April 25, Plaintiff states that he needs his ice and pillow
details “extended.” It is unclear if this means Plaintiff received ice and pillows at
some point between April 19 and April 25. Even if Plaintiff received ice and
pillow details during this time period, he was no longer receiving these items by
May 3, according to a Grievance Form dated on that day. (Pl.’s Resp., ECF No. 83
at Pg. ID 1158.)
                                           4
     During the three weeks that followed, Plaintiff sought help from medical

personnel numerous times:

      April 25: Plaintiff sent a kite to JCF medical personnel. The kite stated

        that Plaintiff needed (i) “[his] ice detail extended”; (ii) [his] “extra pillow

        extended”; (iii) the “MP [to] check pins and rods in [his] foot”; and (iv)

        “to see [his] MP before [his] next schedule[d] Podiatry appointment.”

        (Id. at 620.) In response, the medical personnel noted that Plaintiff’s

        request was “[s]ent to MP to review” and a “[c]hart [r]eview/[u]pdate”

        was scheduled for “approx 04/29/2016 with Physician.” (Id.)

      May 1: In a “Grievance Form” based on the conduct of Defendant

        Jamsen and all “unavailable” medical staff, Plaintiff stated that (i) he has

        not yet been seen by an MP, in violation of MDOC policy which Plaintiff

        said “states that a prisoner who’s been seen or treated off-site for

        procedures or treatment SHALL be seen by the institution’s Medical

        Provider upon the prisoner’s return”; (ii) to date, no one had checked or

        changed his dressings, or checked his foot “for possible infection (a

        major concern after surgery),” even though he “was told by the off-site

        surgeon [that it] needed to be done”; and (iii) his “medical details didn’t

        cover a satisfactory recovery or rehabilitation plan.” (Pl.’s Resp., ECF

                                         5
         No. 83 at Pg. ID 1150.) Plaintiff also recounted the events of April 25

         and further stated that, on April 29, he again asked to see an MP and to

         have his medical details extended—but to no avail. (Id.)2 “This refusal

         to examine or see me or even do a competent chart review,” Plaintiff

         wrote, “has allowed all my medical details to expire and run out and still

         not address my serious medical needs.” (Id.)

       May 2: Plaintiff sent a kite to JCF medical personnel, requesting a pain

         medication refill. Though the “Kite Response” states “Comment: Meds

         ordered,” (Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 622), Plaintiff’s

         medical records do not show that any pain medication was ordered that

         day—but, when JCF medical personnel ordered pain medication at other

         times, such orders were reflected in Plaintiff’s medical records. (See e.g.,

         id. at 619, 645.)

       May 3: In a second Grievance Form based on the conduct of Defendants

         Jamsen and Boayue, among others, Plaintiff stated that earlier that day,

         after reporting “extreme pain” to his unit officer, he was wheeled over to

         the JCF HealthCare unit, where he waited for two hours before


2
  JCF responded to Plaintiff’s grievance form twelve days letter, on May 13, and
largely recounted the care Plaintiff received on and after May 5. (Pl.’s Resp., ECF
No. 83 at Pg. ID 1151-54.)
                                           6
         Defendant Boayue saw him. (Pl.’s Resp., ECF No. 83 at Pg. ID 1158.)

         Plaintiff contends that, after complaining of extreme pain and bleeding,

         Defendant Boayue offered him Motrin and refused to change his

         dressings or check his surgical wounds. (Id.)

       May 5: Plaintiff told JCF medical personnel that “[he] bled through the

         dressings and it stinks,” “[his] foot hurts really bad,” and he’s “[b]een out

         of pain meds for 4 or 5 days now.” (Defs.’ Mot., Ex. C, ECF No. 80 at

         Pg. ID 623.) In response, the medical personnel noted in a “Nurse

         Protocol” note that she examined Plaintiff’s foot, which revealed

         “[t]enderness,” “[p]ain with movement,” and “[w]eakness.” (Id.) The

         medical personnel further noted that Plaintiff “[s]till had dressing from

         surgery on 4-19-16 [and] [f]oot quite odiferous,” as well as “[r]eferred to

         provider (Charles S. Jamsen MD)” and “[p]hysician contacted for same

         day treatment and orders.” (Id. at 623-24.) The medical personnel also

         noted in a “Clinical Progress Note” that she “[s]poke with MP23 about

         the soiled dressing, odor and pain in foot [and] MP2 read post op

         instructions. Stated inmate should not have dressing changed until F/U



3
 Based on Defendant Jamsen’s testimony, (Defs.’ Mot., ECF No. 79-1 at Pg. ID
562-63), the Court assumes “MP2” references Defendant Jamsen.
                                       7
         appointment with surgeon. . . . Informed inmate of MP2’s decisions.

         Inmate very unhappy.” (Id. at 625.) The medical personnel gave

         Plaintiff Tylenol and Naprosyn, contacted an off-site coordinator

         regarding Plaintiff’s follow-up appointment with Dr. Page, and noted that

         Plaintiff “has a follow up appointment with Dr. Page very soon.” (Id.)

         The appointment was set for the following day, May 6. (Defs.’ Mot.,

         ECF No. 79-1 at Pg. ID 562.)

      On May 6, MDOC transported Plaintiff to Dr. Page’s office. (Defs.’ Mot.,

ECF No. 79 at Pg. ID 540.) Dr. Page’s Consultation Note reads in relevant part:

       Identifying Data: “[Plaintiff] states that upon discharge . . . he
       checked in with the nurse in health care. He was advised that he
       would see the physician at his facility the following day. He states
       that he has not seen any care provider since his surgery and he has
       not had his bandages changed on his foot since his surgery. He states
       he did receive Norco for pain, however that prescription ran out this
       past Sunday. His current pain level is 5/10 . . . . [and] the details for
       his ice and extra pillow have expired. He notes some odor coming
       from the bandages on his left foot. He states the bandage is blood-
       soiled, [and] there is pain . . . .”

       Physical Examination: “Upon removing [boot on the left foot], there
       is a blood-soiled, well-adhered bandage to his toes and foot. This is
       the surgical bandage that was placed on in the OR at the time of
       surgery. Upon removing this, there is significant adherence to the []
       toes and [] incisions. Upon removing all of the bandages, there is
       superficial dehiscence of the bunion incision along the entire length.
       . . . There is postoperative edema throughout the whole foot []. The
       pins in the . . . toes . . . are dry and intact distally. The . . . left third

                                             8
        toe has an ulcerative area and skin breakdown from the soiled
        bandages. This is the size of a dime extending into the dermal level.”

        Plan: “Bandages were removed today. Photographs of the bandages
        along with his foot and areas of concern were obtained along with
        the review of the medical record which did show specific
        postoperative orders for his bandage to be changed three days
        following his surgical procedure. . . . Aquacel AG was applied to the
        ulcerative area . . . as well as the bunion incision. . . . Specific orders
        were written today for extra pillow for elevation, ice detail, pain
        management with tramadol . . . for two weeks. I also prescribed Cipro
        . . . and clindamycin . . . since the wounds have dehisced and now
        there is an ulcer. Thankfully I believe this will heal with good wound
        care. . . . There was some backing out of the pin in . . . toe from about
        1 cm.”

(Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 627-28.) Dr. Page also drafted an

additional Authorization Letter on May 6, which stated “POSTOP 4-19-16 . . . see

dictation and orders.” (Id. at 626.)

      When Plaintiff returned from his visit with Dr. Page on that day, he met with

JCF medical personnel, complaining of “9/10” pain. (Id. at 630.) The medical

personnel noted in a “Consultation” document that Plaintiff was seen by Dr. Page

“when his dressing was noted to be blood-soiled, and adhered to the incisions” and

there was “dehiscence and “ulceration” where “the original surgical dressing was

removed today.” (Id. at 631.) The document further noted that Plaintiff’s

“[p]resumed [d]iagnosis” was “wound, open, foot w/cmpl,” that another “F/U

visit” “to recheck the wounds” and “for post op complications” was scheduled for

                                            9
“05/13/16,” and that “NP Liu [was] notified of suggested new orders from

Podiatrist.” (Id. at 630-31.)

       Later on May 6, Plaintiff met with Dr. Liu, a Nurse Practitioner at JCF, who

wrote the following:

        “Pt . . . upset over the status and treatment he received regarding his
        leg since his surgery 19 days ago.”

(Id. at 636.)

        “Pt was to have dressing changes to start 2-3 days after surgery and
        [MP] follow-up. Pt was not seen. Orders were written for
        medications, but not for wound care. Pt was seen today . . . by Dr[.]
        Page. Dr. Page was livid due to NO dressing changes done at all. Pt
        had to have dressings cut off today and has a dehiscence of the
        bunion surgery and ulceration . . . . Pt also has 1 pin backing out in
        . . . toe. Pt is now on 2 antibiotics, and will have wound care daily.
        [Dr. Page] is requesting 2 weeks of pain meds due to wound issue
        and ulceration.”

(Id. at 640.)

       Dr. Liu noted that Plaintiff had “ulcerating” “skin lesions,” which were

associated with “pain and bleeding.” (Id. at 637.) Dr. Liu drafted orders for (i)

daily dressing changes; (ii) “7 large bags per week” and “2 rubber bands to close

the bags,” so that Plaintiff could “cover his foot/boot for showers”; (iii) “ice given

x 2 weeks”; (iv) “extra pillow for elevation”; (v) Cipro and Clindamycin, two types

of antibiotics, as well as emergency orders for (vi) Ultram, a type of pain

medication and (vii) a below-the-knee immobilizer boot. (Id. at 636-38, 640, 646.)
                                          10
      On May 9, Dr. Liu also ordered crutches for Plaintiff. (Id. at 658.) Later

that day, Defendant Jamsen signed, dated, and timestamped the “Reviewed By”

section of Dr. Page’s May 6 Authorization Letter, noting that he “spoke with Dr.

Page [on] 5/09/16” by phone, “[r]econfirmed [the] wound care orders,” and

“[r]eviewed [the] current wound care orders and [the] past wound care orders that

were not followed.” (Id. at 626, 661.) Defendant Jamsen also wrote that, moving

forward, Plaintiff “[did] not need[] daily wound care.” (Id. at 661.) Rather, Dr.

Page would change Plaintiff’s dressing during the next visit scheduled in 4 or 5

days and, in the meantime, JCF medical personnel would check Plaintiff’s wounds

daily to see if drainage was leaking through the bandages. (Id. at 661, 664-65.)

                    RELEVANT PROCEDURAL HISTORY

      Plaintiff brought suit on October 21, 2016, alleging that Defendants Jamsen

and Boayue violated Plaintiff’s constitutionally protected right to be free from

cruel and unusual punishment by being deliberately indifferent to Plaintiff’s

serious medical need of adequate aftercare following major reconstructive foot

surgery. (Compl., ECF No. 1.) Defendants moved for summary judgment on

September 26, 2018. (Defs.’ Mot., ECF No. 79.)

      The August 9, 2019 R&R recommends that the Court grant Defendants’

motion because Plaintiff failed to meet the “objective component” of the deliberate

                                         11
indifference analysis because (i) Plaintiff did not show that the “ongoing

treatment” “was so grossly incompetent as to shock the conscience”; (ii) Plaintiff

did not “produce verifying medical evidence that establishes the ‘detrimental

effect’ of the inadequate treatment” or the “causal relationship between the

allegedly inadequate treatment and any subsequent complications”; and (iii) Dr.

Page does not attribute Plaintiff’s infection “to a lack of dressing change between

April 19 and May 6, ‘because it is unknown whether [Plaintiff’s] hardware would

have been infected anyway if his dressing had been changed before his initial

follow-up visit.’” (R&R, ECF No. 92 at Pg. ID 1222.) The R&R further states

that Plaintiff failed to meet the “subjective component” because (i) Plaintiff’s

allegations reflect only “disagreement with the treatment provided”; (ii) “Plaintiff

received extensive medical attention”; and (iii) Defendants’ conduct did not

amount to more than “error[] in medical judgment or other negligent behavior,”

which does not constitute deliberate indifference. (Id. at 1223.)

      Plaintiff objected to the R&R on the ground that, while the magistrate judge

considered the care Plaintiff received after May 5, the magistrate judge failed to

consider the lack of care Plaintiff received between April 19 and May 5, the time

period upon which Plaintiff based his Eighth Amendment claims. (Pl.’s Obj., ECF

No. 95 at Pg. ID 1235.)

                                         12
      Defendants responded to Plaintiff’s objection, arguing that the R&R reached

the correct conclusion because (i) Defendant Jamsen was notified of Plaintiff’s

complaints for the first time on April 25; (ii) Plaintiff failed to provide medical

evidence to establish a detrimental effect; and (iii) it is unknown whether

Plaintiff’s hardware would have become infected even if Plaintiff’s dressing had

been changed between April 19 and May 5.4 (Defs.’ Resp. to Obj., ECF No. 96.)

                            STANDARD OF REVIEW

      Pursuant to Federal Rule of Civil Procedure 72(b) and 28 U.S.C. §

636(b)(1), the Court conducts a de novo review of the portions of the magistrate

judge’s R&R to which a party has filed “specific objection[s]” in a timely manner.

Mira v. Marshall, 806 F.2d 636, 637 (6th Cir. 1986). A general objection or one

that does nothing more than disagree with a magistrate judge’s determination,



4
 In their motion for summary judgment and response to Plaintiff’s objection,
Defendants elicit the Sixth Circuit’s language in Rhinehart, which states that
“[w]hen a doctor orders treatment consistent with the symptoms presented and then
continues to monitor the patient’s condition, an inference of deliberate indifference
is unwarranted.” (Defs.’ Mot., ECF No. 79 at Pg. ID 558; see also Defs.’ Resp. to
Obj., ECF No. 96 at Pg. ID 1243) (quoting Rhinehart, 894 F.3d at 743). Yet
Defendants fail to apply this case law to the facts here and fail to explain how the
case law supports any of their arguments. In addition, the case at bar is
distinguishable from Rhinehart, where the Sixth Circuit found no deliberate
indifference when prison doctors prescribed an alternative treatment instead of
treatment recommended by a specialist. Here, the record does not show that
Defendants prescribed any alternatives to Dr. Page’s April 19 orders.
                                          13
“without explaining the source of the error,” is not considered a valid objection.

Washington v. Jenkins, 2015 WL 5729148, at *4 (E.D. Mich. Sept. 30, 2015)

(quoting Howard v. Sec'y of Health and Human Servs., 932 F.2d 505, 509 (6th Cir.

1991)).

      Under Rule 56(a) of the Federal Rules of Civil Procedure, summary

judgment is appropriate when “the moving party demonstrates that there is no

genuine issue of material fact as to the existence of an essential element of the

nonmoving party’s case on which the nonmoving party would bear the burden of

proof at trial.” Washington, 2015 WL 5729148, at *4 (citing Celotex Corp. v.

Catrett, 477 U.S. 317, 322 (1986)). “Of course, [the moving party] always bears

the initial responsibility of informing the district court of the basis for its motion,

and identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’ which

it believes demonstrate the absence of genuine issue of material fact.” Celotex,

477 U.S. at 323 (citation omitted); see also Gutierrez v. Lynch, 826 F.2d 1534,

1536 (6th Cir. 1987).

      An issue of material fact is genuine “if the evidence is such that a reasonable

jury could return a verdict for the nonmoving party.” Anderson v. Liberty Lobby,

Inc., 477 U.S. 242, 248 (1986). “In making this evaluation, the court must

                                           14
examine the evidence and draw all reasonable inferences in favor of the non-

moving party.” Washington, 2015 WL 5729148, at *5 (citing Bender v. Southland

Corp., 749 F.2d 1205, 1210-11 (6th Cir. 1984)).

                                    ANALYSIS

      “[P]risoners have a constitutional right to medical care” under the Eighth

Amendment’s prohibition against cruel and unusual punishment. Comstock v.

McCrary, 273 F.3d 693, 702 (6th Cir. 2001) (citing Estelle v. Gamble, 429 U.S. 97,

103 (1976)). “This right is violated when officials are ‘deliberately indifferent’ to

an inmate’s serious medical needs.” Washington, 2015 WL 5729148, at *5 (citing

Comstock, 273 F.3d at 702). “[D]eliberate indifference to serious medical needs of

prisoners constitutes the ‘unnecessary and wanton infliction of pain’ proscribed by

the Eighth Amendment.” Estelle, 429 U.S. at 104 (citation omitted). To show

“deliberate indifference” and thus establish an Eighth Amendment claim, a

plaintiff must satisfy two components: one objective and the other subjective.

Comstock, 273 F.3d at 702.

      “To satisfy the objective component, the plaintiff must allege that the

medical need at issue is ‘sufficiently serious.’” Id. at 702-03 (quoting Farmer v.

Brennan, 511 U.S. 825, 834 (1994)). “[A] medical need is objectively serious if it

is ‘one that has been diagnosed by a physician as mandating treatment or one that

                                          15
is so obvious that even a lay person would easily recognize the necessity for a

doctor’s attention.’” Blackmore v. Kalamazoo Cty., 390 F.3d 890, 897 (6th Cir.

2004) (quoting Gaudreault v. Municipality of Salem, 923 F.2d 203, 208 (1st Cir.

1990)).

      “To satisfy the subjective component, the plaintiff must allege facts which, if

true, would show that the official being sued subjectively perceived facts from

which to infer substantial risk to the prisoner, that he did in fact draw the inference,

and then disregarded that risk.” Comstock, 273 F.3d at 703 (citing Farmer, 511

U.S. at 834). However, “an official’s failure to alleviate a significant risk that he

should have perceived but did not, while no cause for commendation, cannot under

our cases be condemned as the infliction of punishment.” Comstock, 273 F.3d at

703 (quoting Farmer, 511 U.S. at 838). Further, while “courts are generally

reluctant to second guess medical judgments” when inmates allege that their

treatment was inadequate, “it is possible for medical treatment to be ‘so woefully

inadequate as to amount to no treatment at all.’” Alspaugh v. McConnell, 643 F.3d

162, 169 (6th Cir. 2011) (quoting Westlake v. Lucas, 537 F.2d 857, 860 n.5 (6th

Cir.1976)).

      To properly analyze this case, the Court must consider the actions (and

inactions) Defendants took between April 19 and May 5—not the actions that took

                                          16
place after May 5, or over the total course of Plaintiff’s post-surgery treatment. It

was the lack of care during this earlier time period which, according to Plaintiff,

constitutes the deliberate indifference to his serious medical need. Analyzing the

case any other way would be an error akin to that flagged by the Sixth Circuit in

Boretti v. Wiscomb, where they “agree[d] with plaintiff that the magistrate’s report

ignore[d] the alleged lack of medical care which plaintiff experienced” and

complained of in his pleadings—specifically “the refusal to treat the [plaintiff’s]

wound for five days or to provide dressings or pain medication.” 930 F.2d 1150,

1154 (6th Cir. 1991) (emphasis added). After reviewing the record from the proper

perspective, the Court disagrees with the magistrate judge’s conclusion that

Plaintiff failed to allege sufficient facts from which a trier of fact could conclude

that the objective and subjective components of the Eighth Amendment claim are

satisfied.

                                Objective Component

       Though the magistrate judge stated that Plaintiff’s “foot condition”

constitutes a “serious medical condition,” (R&R, ECF No. 92 at Pg. ID 1222), both

the magistrate judge and Defendants focus their analyses on an infection diagnosed

after May 5 and appear to improperly characterize this subsequent infection as the

serious medical condition at issue. (Id.; Defs.’ Mot., ECF No. 79 at Pg. ID 556-

                                          17
57.) To be clear, Plaintiff points to the surgical wounds following the April 19

reconstructive foot surgery—not a later infection—as the relevant serious medical

condition, (Compl., ECF No. 1 at Pg. ID 3-8; see also Pl.’s Obj., ECF No. 95 at Pg.

ID 1234-36), and because Dr. Page mandated treatment and follow-up care after

Plaintiff’s foot surgery, a reasonable jury could find that the surgical wounds alone

satisfy the objective component of the Eighth Amendment analysis. See

Blackmore, 390 F.3d at 897 (citing Gaudreault, 923 F.2d at 208); Richmond v.

Huq, 885 F.3d 928, 938 (6th Cir. 2018) (finding that the objective component is

satisfied when physicians prescribed daily treatment and dressing changes for

inmate’s burn wounds); Boretti, 930 F.2d at 1155–56 (reversing summary

judgment where prescribed plan of treatment that included daily dressing changes

for inmate’s wounds created duty to carry out).

      Indeed, a reasonable jury could also find that—based on Plaintiff’s four (or

six) complaints within a three-week window—Plaintiff’s surgical wounds were in

obvious need of medical care and Defendants’ failure to attend to these needs led

to Plaintiff’s extreme pain and bleeding, as well as the indecent necessity of

dragging about a foot wrapped in bloody, wet, and odorous bandages for weeks

after surgery. Id. at 1154 (finding that forcing inmate to “endure physical pain and

mental anguish during the time he was denied any dressings for the wound or pain

                                         18
medication” may constitute Eighth Amendment violation); Parrish v. Johnson, 800

F.2d 600, 611 (6th Cir. 1986) (citation omitted) (“[A] plaintiff may recover for any

injury caused by delay in care and any concomitant pain, suffering, or mental

anguish”); Westlake, 537 F.2d at 860 (finding that “a prisoner who is needlessly

allowed to suffer pain when relief is readily available does have a cause of action

against those whose deliberate indifference is the cause of his suffering”); Boretti,

930 F.2d at 1154-55 (citation omitted) (reversing summary judgment where

plaintiff was forced to carry out “measures [] inconsistent with contemporary

standards of common decency” when defendants ignored plaintiff’s “several direct

requests,” refusing to check plaintiff’s wound or change the dressing, and forcing

plaintiff to clean wound with soap, toilet tissue, and water); Estelle, 429 U.S. at

103 (finding that unnecessary suffering due to denial of medical care is

inconsistent with contemporary standards of decency).

      Notably, in this case, Plaintiff need not show that the “ongoing treatment”

“was so grossly incompetent as to shock the conscience.” As the Sixth Circuit

previously explained, such a showing is not required when a plaintiff shows that

the medical need was “diagnosed by the physician as mandating treatment” and the

defendant failed to provide such treatment, Rhinehart v. Scutt, 894 F.3d 721, 737

(6th Cir. 2018) (quoting Blackmore, 390 F.3d at 897), or the defendant provided

                                          19
treatment “so cursory as to amount to no treatment at all,” Dominguez v.

Correctional Med. Servs., 555 F.3d 543, 551 (6th Cir. 2009) (quoting Terrance v.

Northville Reg'l Psychiatric Hosp., 286 F.3d 834, 843 (6th Cir. 2002)). Both of

these scenarios are present here: Plaintiff had a prescribed treatment plan and

Defendants did arguably nothing—in the form of checking, much less changing

Plaintiff’s bandages—for nearly three weeks.5 See Gibbs v. Norman, 1995 WL

411829 at *4 (6th Cir. Jul. 11, 1995) (unpublished) (citing Boretti, 930 F.2d 1150)

(describing failure to administer pain medication and dressing changes to inmate’s

leg wound in Boretti as “a complete denial of medical care”).

                               Subjective Component

      A careful review of the events pertaining to the April 16 through May 5

timeframe could also lead a reasonable jury to find that Defendants (i) subjectively

perceived facts from which to infer that the surgical wounds posed a substantial




5
  The record does not suggest that Defendants did much more regarding Dr. Page’s
instructions for crutches, a boot, keeping Plaintiff’s surgical wounds dry when
Plaintiff showered, an ice detail, extra pillows for elevation, ensuring an
appointment was scheduled for two weeks after Plaintiff’s surgery (instead of three
weeks after), and ensuring Plaintiff’s pain medication order did not lapse. Notably,
Defendants offer no explanation for failing to fully implement these portions of the
post-surgical treatment plan and a jury could find that the little that Defendants did
do amounted to no treatment at all.
                                           20
risk to Plaintiff; (ii) that Defendants did in fact draw the inference; and (iii) then

disregarded that risk.

                   Defendants Perceived Facts of Substantial Risk

      First, Plaintiff’s medical records contained at least three references to Dr.

Page’s treatment plan and orders: the March 18 Consultation Note, the April 19

Authorization Letter, and the April 19 Discharge Instructions, which make clear

that Plaintiff needed (i) a dressing change in three days; (ii) pain medication (iii)

crutches; (iv) a boot; (v) to “keep [the wound] dry [in] shower[s]”; (vi) “ice detail”;

(vii) “extra pillows”; and (viii) “2 week[s] for suture removal.” (Defs.’ Mot., Ex.

C, ECF No. 80 at Pg. ID 614.)

      Second, Plaintiff’s medical records contained at least four complaints—and,

in one case, notes written by JCF medical personnel—of his surgical wounds

bleeding, causing pain, and/or omitting a foul odor: the April 25 kite, the April 29

visit to JCF HealthCare, the May 2 kite, and the May 5 visit to JCF HealthCare.6

      Of course, a jury could find that Defendant Boayue “perceived”—in other

words, saw or became aware of—these facts on several occasions: (i) on March



6
  To the extent that Grievance Forms related to medical services are placed in
inmate’s medical records, Defendants had two additional sets of facts from which
to perceive the substantial risk of Plaintiff’s surgical wound: the May 1 and May 3
Grievance Forms.
                                           21
18, when she electronically signed Dr. Page’s March 18 Consultation Note; (ii) on

April 19, when she updated Plaintiff’s chart based on Dr. Page’s April 19

Authorization Letter and Discharge Instructions; and/or (iii) on May 3, when—

according to the Grievance Form filed that day—Plaintiff visited her to complain

of bleeding and pain, and she would have reviewed his medical chart which

contained all of Dr. Page’s documentation, as well as Plaintiff’s complaints from

April 25, April 29, and May 2. See Richmond, 885 F.3d at 940 (“A reasonable jury

could find that [defendant] reviewed or should have reviewed [plaintiff’s] chart,

which would have made him aware of the risk that the [j]ail medical staff had and

would continue to fail to adhere to his prescribed plan of care, and that he

subsequently disregarded that risk by failing to ensure that his orders were

implemented as prescribed. This is especially true in light of [plaintiff’s] well-

documented complaints.”).

      Additionally, a reasonable jury could find that Defendant Jamsen also

became aware of these facts on several occasions: (i) on April 20, when he signed

the “Reviewed By” section of the April 19 Authorization Letter; (ii) on or around

April 25, when JCF medical personnel sent Plaintiff’s complaint from that day “to

[the] MP to review”; and/or (iii) on or around May 5, when JCF medical personnel

referred Plaintiff’s complaint from that day “to provider (Charles S. Jamsen MD)”

                                          22
and Defendant Jamsen, before informing the medical personnel of the decision not

to change Plaintiff’s bandages until the follow-up appointment with Dr. Page,

would have reviewed Plaintiff’s medical chart which contained all of Dr. Page’s

documentation, as well as Plaintiff’s complaints from at least April 25, April 29,

and May 2.

                 Defendants Drew the Inference of Substantial Risk

      The fact that Defendant Boayue transferred at least some of the eight

instructions outlined in Dr. Page’s April 19 orders to Plaintiff’s medical chart

suggests that she understood, acknowledged, and drew the inference that Plaintiff’s

surgical wounds posed a risk to him. See Comstock, 273 F.3d at 704 (finding that

medical provider’s notes remarking on plaintiff’s condition evidenced subjective

inference of substantial risk). Moreover, the fact that both Defendants took steps

to order the Norco prescribed by Dr. Page, presumably to provide Plaintiff relief

from his post-surgery pain, provides further evidence of the same. However, not

only do Defendants’ affirmative actions provide evidence that they in fact drew

inferences about the substantial risk to Plaintiff, but also their inactions provide

additional evidence.

      It is well settled that a defendant cannot “escape liability” under the

subjective standard by simply refusing to acknowledge or “verify underlying facts

                                          23
that he strongly suspected to be true,” or failing to “confirm inferences of risk that

he strongly suspected to exist.” Id. at 703 (quoting Farmer, 511 U.S. at 843 n.8).

“Whether [a defendant] had the requisite knowledge of a substantial risk is a

question of fact subject to demonstration in the usual ways, including inference

from circumstantial evidence.” Farmer, 511 U.S. at 842. The record includes

several pieces of such evidence.

      For example, in their motion for summary judgment and response to

Plaintiff’s objection, Defendants unequivocally state that Dr. Page’s April 19

Authorization Letter and Discharge Instructions “provided contradictory

instructions”: one stated that JCF should “[change] dressing in 3 days” and the

other stated that JCF should “not remove outer dressing until follow-up

appointment.” (Defs.’ Mot., ECF No. 79 at Pg. ID 557 (emphasis included); Defs.’

Resp. to Obj., ECF No. 96 at Pg. ID 1243.) Thus, Defendants argue, they “relied

upon the post-operative instruction[]” to not change Plaintiff’s dressing “until the

follow-up appointment with Dr. Page.” (Defs.’ Mot., ECF No. 79 at Pg. ID 557.)

This argument holds no water. In Boretti, where confusion existed as to the exact

nature of an inmate’s treatment plan, the Sixth Circuit made clear that they “do not

believe one phone call to [an external party] to confirm plaintiff’s pain medication

is too difficult a task for [the defendant] to perform or beyond her scope of

                                          24
authority.” 930 F.2d at 1154; see also Richmond, 885 F.3d at 942 (finding

deliberate indifference may exist where defendant aware of notations in medical

chart and failed to take steps like prescribing medication herself, or checking with

outside doctor or pharmacy to verify). This case is no different, especially

considering that on May 9 Defendant Jamsen—in a single phone call—confirmed

Dr. Page’s original orders, which Defendant Jamsen later stated “were not

followed.” (Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 661.) Of course, both

Defendants possessed the ability to pick up the phone and dial Dr. Page’s office at

any point between April 19 and May 5, yet both opted not to do so.

      The Defendants further explain that, faced with the conflicting instructions,

they “took steps in good faith to implement appropriate post-surgical medical

care.” This statement is no different than the one offered in Boretti—specifically,

that the defendant “used her professional judgment in determining that plaintiff’s

wound had been properly attended to . . . and could wait to be checked.” 930 F.2d

at 1155. There, the Sixth Circuit described this argument as “[in]sufficient to

establish that there is an absence of evidence to support plaintiff’s case” because

the defendant could have verified the treatment plan instructions and whether they

were being followed. Id. Here, the May 9 phone call with Dr. Page cured the

confusion and led Defendant Jamsen to conclude that the original treatment plan

                                         25
was not followed: these facts could lead a reasonable jury to find disingenuous

any argument suggesting a need for medical judgment beyond that required to

make a single phone call, or describing any action beyond such a phone call as a

“good faith” step to implement medical care.

      Moreover, after Plaintiff’s May 6 visit with Dr. Page, Dr. Liu—not

Defendants—referenced Dr. Page’s original treatment plan to order, among other

things, crutches and materials so that Plaintiff could “cover his foot/boot for

showers.” In addition, Dr. Liu wrote an emergency order for Plaintiff’s pain

medication, (Defs.’ Mot., Ex. C, ECF No. 80 at Pg. ID 646)—medication that

Defendants do not deny Plaintiff went without for approximately four or five days.

If Dr. Liu, a medical colleague, subjectively drew the inference of substantial risk

based on Dr. Page’s original orders and Plaintiff’s complaints (a risk so great that it

required an emergency order, as opposed to a regular one), a reasonable jury could

find untruthful Defendants’ argument that they did not draw such inferences

themselves.




                    Defendants Disregarded the Substantial Risk




                                          26
      To be sure, a reasonable jury could also find that Defendants consciously

disregarded the known risk of substantial harm to Plaintiff by failing to write

orders for the eight items prescribed in Dr. Page’s original treatment plan—either

on April 19, when Plaintiff’s post-surgery treatment plan began, or between April

19 and May 5, when Defendants individually learned or should have learned that

the pain medication order lapsed and the treatment plan was otherwise not being

strictly followed.

      In addition, despite Plaintiff flagging time and again events that the

Discharge Instructions detailed as reasons surgery patients should seek their

doctor—including “bleeding that concerns [Plaintiff]’” and “pain [that] is not

relieved or controlled”—Defendants offered Plaintiff Tylenol or Motrin and told

him to wait. In the end, the possibility that Defendants “fail[ed] to treat [Plaintiff]

or d[id] less than their training indicated was necessary” precludes summary

judgment. Williams v. Mehra, 186 F.3d 685, 692 (6th Cir. 1999).7


7
  Though Defendants argue that “[w]here a prisoner has received some medical
attention . . ., federal courts are generally reluctant to second guess medical
judgments,” (Defs.’ Mot., ECF No. 79 at Pg. ID 537, 555-56, 558 (emphasis
added)), the issue is not whether Defendants provided some medical attention to
Plaintiff, but rather whether Defendants were deliberately indifferent to Plaintiff’s
serious medical needs. “Defendants’ position is, apparently, that if a prison doctor
offers some treatment, no matter how insignificant, he cannot be found deliberately
indifferent. This is not the law: as the Supreme Court noted in Estelle, 429 U.S. at
104–05 & n.10, a prison doctor’s [] response . . . may constitute deliberate
                                             27
                                  CONCLUSION

      Having carefully reviewed the R&R, the Court disagrees with the

conclusions reached by the magistrate judge. The Court finds that summary

judgment is not appropriate because Plaintiff sets forth sufficient evidence to create

genuine issues of material fact regarding whether Defendants’ conduct reflects

deliberate indifference to Plaintiff's serious medical needs.

      Accordingly,

      IT IS ORDERED that Plaintiff’s objection to the R&R (ECF No. 95) is

SUSTAINED.

      IT IS FURTHER ORDERED that the R&R (ECF No. 92) is REJECTED.

      IT IS FURTHER ORDERED that Defendants’ motion for summary

judgment (ECF No. 79) is DENIED.

                                                s/ Linda V. Parker
                                                LINDA V. PARKER
                                                U.S. DISTRICT JUDGE


 Dated: September 24, 2019




indifference just as readily as the intentional denial or delay of treatment.”
Comstock, 273 F.3d at 707 n.5.
                                           28
I hereby certify that a copy of the foregoing document was mailed to counsel of
record and/or pro se parties on this date, September 24, 2019, by electronic
and/or U.S. First Class mail.


                                             s/ R. Loury
                                             Case Manager




                                       29
